se 1-17-01005-ess              Doc 245-27        Filed 07/13/20         Entered 07/13/20 14:41
  4.J 89/2:S.Hrg. 98-574
            I
                                                                          s.   HRG.   98-57 4

            BANKRUPTCY IMPROVEMENTS ACT


                                      IIEARING
                                           BEFORE THE


                OOMMITTEEi ON THE JUDICIARY
                   UNITED STATES SENATE
                               NINETY-EIGHTH CONGRESS
                                         FIRST SESSION
                                                ON

                                             s. 333
       A BILL TO AMEND TITLE 11 OF THE UNITED STATES CODE TO MAKE
        CERTAIN CHANGES IN THE PERSONAL BANKRUPTCY LAW, AND FOR
        OTHER PURPOSES
                                               AND

                                             s. 445
        A BILL TO AMEND TITLE U , UNITED STATES CODE, AND FOR OTHER
                                  PURPOSES


                                           APRIL 6, 1983


                                       S1erial No. J-98-26

                        Printed for the use of the Committee on the Judiciary




                    •




   I   ,r   11 :l
             Iv
                    - /T
                       L1

   ·f/rJf a3 1lf -/
e 1-17-01005-ess   Doc 245-27   Filed 07/13/20   Entered 07/13/20 14:41
e 1-17-01005-ess         Doc 245-27           Filed 07/13/20            Entered 07/13/20 14:4

                                                                         s. HRG.   98-574

      BANKRUPTCY IMPROVEMENTS ACT


                               HEARING
                                     BEFORE THE


            COMMITTEE ON THE JUDICIARY
              UNITED STATES SENATE~
                        NINETY-EIGHTH CONGRESS
                                   FIRST SESSION
                                         ON

                                      S.333
   A BILL TO AMEND TITLE 11 OF THE UNITED STATES CODE TO MAKE
    CERTAIN CHANGES IN THE PERSONAL BANKRUPTCY LAW, AND FOR
    OTHER PURPOSES
                                         AND

                                      S.445
    A BILL TO AMEND TITLE 11, UNITED STATES CODE, AND FOR OTHER
                              PURPOSES


                                    APRIL 6, 1983


                                Serial No. J-98-26

                 Printed for the use of the Committee on the Judiciary




                           U.S. GOVERNMENT PRINTING OFFICE
      28-953 0                    WASHINGTON : 1984




                                                         Digitized by   Google
e 1-17-01005-ess      Doc 245-27         Filed 07/13/20               Entered 07/13/20 14:4




                               COMMI'ITEE ON THE JUDICIARY
                           STROM THURMOND, South Carolina, Chairman
         CHARLES McC. MATHIAS, JR., Maryland         JOSEPH R. BIDEN, JR., Delaware
         PAUL LAX.ALT, Nevada                        EDWARD M. KENNEDY, Maseachusetts
         ORRIN G. HATCH, Utah                        ROBERT C. BYRD, West Virginia
         ROBERT DOLE, Kansas                         HOW ARD M. METZENBAUM, Ohio
         ALAN K. SIMPSON, Wyoming                    DENNIS DECONCINI, Aruona
         JOHN P. EAST, North Carolina                PATRICK J. LEAHY, Vermont
         CHARLES E. GRASSLEY, Iowa                   MAX BAUCUS, Montana
         JEREMIAH DENTON, Alabama                    HOWELL HEFLIN, Alabama
         ARLEN SPECTER, Pennsylvania
                        VINTON DEVANE LIDE, Chi£( Counsel and Staff Director
                                  l>noRAH K. OwEN, General Counsel
                                    SHIRLEY J . FANNING, Chi£( Clerk
                             MARK H. GITENSTEIN, Minority Chi£( Counsel
                                                (JI)




                                                       Digitized by   Google
1-17-01005-ess       Doc 245-27           Filed 07/13/20               Entered 07/13/20 14:4

                                              328

          P. 72, l i nes 7-8 .    § 344(b), amending§ 506(b).
           I agree with Professor Countryman ' s cotmnent on the proposed
      amendment of § 506(b) insofar as it suggests that the amendn:ent
      does little to clarify the subsection . His suggested redraft does
      clarify a purpose to make the contract controlling with respect
      to the interest , but I am not so clear as he that this was the
      Congressional purpose and still less clear that the section ought to
      be amended to make the contract controlling even when nonbankruptcy
      law may make such a contract provision illegal .
           P. 72 , lines 11-12:     § 344(c), amending§ 506(d)(l) .
           Although Professor Countryman is right in suggesting that the
      amendment of § 506(d)(l) to save a lien securing unmatured alimony
      and support is substantive , it is certainly noncontroversial . I
      would not be surprised if a court would find a way to reach the
      same result as that provided by the amendment.
           P . 73 , lines 19-24 and
           P. 74, lines 1-8 : § 345(b) , amending§ 507(b) .
           I applaud Professor Countryman's suggestion at page 5 of his
      letter for a clarifying amendment of§ 507(b), which can only
      facilitate understanding and rational application of the statutory
      provision.
           P . 74, lines 12-25 , and
           P . 75, lines 1-7 : § 345(d), amending§ 507(d).
           Professor Countryman is right in his letter of March 25 ,
      indicating that this amendment is substantive· in its impact . It
      will certainly increase the eligibility of claimants for priority
      under paragraphs (3), (4) , (5), and (6) of§ 507(a). On the other
      hand, I surmise that the changes are noncontroversial and are intended
      to effectuate rather than reverse the p~licies that underlay the
      enacted version of§ 507(d) .
           P. 76, lines 19- 25, and
           P. 77 , lines 1-112 : § 349(b), amending§ 522(c) .
           Professor Countryman's proposed amendments of § 329(b) and
      522(c) , set out near the top of page 6 of his letter , a~pear to be
      wholly desirable and clarifying amendments , though they are also
      probably substantive.
           P. 80, lines 20-25 :     § 349(j) , amending§ 522 .
           I do not understand why the proposed § 522(n) would look to the
      law as of the date of the order for relief rather than the date of
      the filing of the petition. The date of the filing of the petition
      is the point of reference in § 522(b)(2), and was the crucial time of
      reference under § 6 of the Bankruptcy Act . Many cases have accepted
      the date of the filing of the petition as the critical time for
      determining the debtor's right to exemptions . See , ~·, White v.
      Stump, 266 U. S. 310 (1924); Butz v . Blue (In re Blue}, 3 C.B . C. 2d 4
      (Bankr.Ct. S . D.Ohio 1980); In re Sivley , CCH Jl:"L .R. § 68 ,409
      (Bankr .Ct. E.D.Tenn . 1981).~I""'iee no justification for this
      amendment , and it should either be deleted or revised to refer to
      the date of the filing of the petition .
        ,,,J P.82, lines 3-4 :    § 350(a), amending§ 523(a)(9) .
           Profes sor Countryman is right in his letter of March 25 that
      deleting "of higher education" enlarges the scope of the non-
      dischargeabili ty exception and is therefore substantive to that
      extent . It is a modest enlargement , however , in that the claimant
      must be a nonprofit institution and the loan must be one for an
      educational loan . The change eliminates litigation over the question
      whether a seminary , for example , is an institution of higher edu-
      cation . The amendment is thus to some extent .at least clarifying.




                                                        Digitized by   Google
1-17-01005-ess         Doc 245-27             Filed 07/13/20               Entered 07/13/20 14:4

                                              329

   The hardship exception sill applies. I am ambivalent about this
   proposed amendment, even though I am generally opposed to enlarge
   the scope of nondischargeability .
        P.82, lines 20 - 25:    § 351, amending§ 524(a)(2).
         It is beyond my understanding what the purpose of the amendment
   of§ 524(a)(2) proposed in lines 20-23 is. Does a dischargeddebtor
   need to be protected against collection of a discharged debt out of
   property that he no longer holds and is located in some remote
   jurisdiction? An amendment is needed to eliminate the conflict
   between § 522(c)(2) and the injunction against the recovery of a
   discharged debt from property of the debtor, which led to the
   erroneous decision in In re Williams, 4 B. C.D . 95 (Bankr.Ct .
   D. Kan. 1981). That error-Could be corrected simply by the
   deletion of the !lliSchief-making words in§ 524(a)(2) , "or from property
   of the debtor" . The proposed amendment is an invitation to pointless
   litigation. As Professor Countryman has pointed out on pages 6 and
   7 of his letter of March 25, the exception proposed to be added at
   the end of § 524(a) is confusing. Moreover, it does not recognize
   the right of the holder of a valid lien on property abandoned pur-
   surant to § 554 to enforce his lien although it secures a discharged
   debt.
        P . 83, lines 6-17:     § 352, amending § 525.
        I am surprised by encountering the substantial enlargement of
   the protection accorded a debtor or bankrupt against discrimination
   by the proposed new§ 525(b) . I should expect this amendment to be
   controversial and to generate considerable litigation .
        P.85, lines 15-24 :         § 352(d) , amending§ 543.
        I agree with Professor Countryman's comment on page 7 of his
   letter of March 25 as to the substantive and dubious character of
   this amendment, exempting an assignee from any duty of accountability
   or turnover if he was appointed or took possession over 120 days
   before the petition was filed . It seems to me that the provisions
   of subsection (d), authorizing the court to excuse compliance with
   the other subsections of § 543, and § 305(a)(l), authorizing abstention,
   afford appropriate safeguards against supersession of an assignment
   when the assignee is serving the best interests of the creditors and
   the security holders . The fact that 120 days have passed does not
   constitute a guarantee that those interests have been and will
   continue to be well served . In any event, it is not apparent why
   any other custodian, whether appointed by a court or the debtor,
   should be subject to § 543 irrespective of when appointed , whereas
   an assignee selected by the debtor should become untouchable after
   120 days.
         P . 89, lines 8-10 :   §    359(c), amending§ 547(c)(5).
         Professor Countryman is undoubtedly correct in his letter on
    page 8 in pointing that the minor language change in § 547(c)(5)
    effects a substantive change and in suggesting more appropriate language
    to clarify what was the original intent.
         P.89 , lines 18-25, and
         P . 90, lines 1-3: § 359(c)(7), amending§ 547(c) .
         This amendment would add another exception to the avoidance
    power of the trustee under the preference section. I concur in
    Professor Countryman's criticism at page 8 of his letter. The
    amendment is certainly far from being merely a technical one. It
    would insulate what appears to be blatantly preferential transfer
    from avoidance .




                                                            Digitized by   Google
